DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Page 5, paragraph 27, last 3 lines of the paragraph: Check the translation of this section.  The current translation is awkward.
Page 9, paragraph 82, line 3: Change “modifying” to “modified”.
Page 10, paragraph 94, line 4: Change “he” to “the”.
Page 14, paragraph 135, line 3: Change “modifying” to “modified”.
Page 15, paragraph 143, line 4: Change “he” to “the”.
Page 17, paragraph 152, last 3 lines of the paragraph: Check the translation of this section.  The current translation is awkward.
Appropriate correction is required.

Claim Objections
Claims 4, 8, and 9 are objected to because of the following informalities:
Claim 4, line 2: Change “20” to “S20”.

Claim 8, last line: Provide antecedent basis for “the first convex surface”.
Claim 9, line 2: Provide antecedent basis for “the first convex surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which depends from claim 1:  This claim requires the first groove on the organic film layer to be formed by a “predetermined device”.  This language is indefinite because the language is unclear what a predetermined device is.  
Claims 3 and 5, which each depend from claim 2, define the predetermined device and are, therefore, definite.
Regarding claim 8, which depends from claim 1: This claim refers to “the first convex surface” without providing antecedent basis for the first convex surface in either claim 8 or claim 1.  Because antecedent basis has not been provided, claim 8 is rejected as indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koike, U.S. Pat. Pub. No. 2017/0256748, Figures 1-6(C).




    PNG
    media_image1.png
    260
    398
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    329
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    443
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    269
    318
    media_image4.png
    Greyscale











    PNG
    media_image5.png
    491
    713
    media_image5.png
    Greyscale













    PNG
    media_image6.png
    799
    457
    media_image6.png
    Greyscale

Regarding claim 1: Koike Figures 5(A)-6C) disclose a method of manufacturing a display panel, shown in Koike Figure 1-4, comprising the steps of: S10, providing a substrate (7), forming a first organic layer (ground layer (8) comprising acrylic or epoxy resin) on the substrate (7); S20, forming a reflective layer (3) on the first organic layer (8);  5S30, forming a light transmissive layer (25/12) on the reflective layer (3); S40, forming a light emitting device layer (4, 5, 6) on the light transmissive layer (12), wherein the reflective layer (3) comprises a first surface adjacent to the first organic layer (8) and 
Regarding claim 2, which depends from claim 1: Koike discloses that the step S10 comprises: S101, providing a substrate (7); S102, forming an organic layer (23) on the substrate; S103, forming a first groove (9) on the organic film layer (23) by using a predetermined 15device (plasma ashing device).  See id. ¶ 97.
Regarding claim 10, which depends from claim 1: Koike discloses that the light transmissive layer (25/12) comprises an inorganic oxide, an inorganic nitride, an organic 20polymer, or combinations thereof.  Id. ¶ 67 (acrylic or epoxy resin).
Regarding claim 11: Koike Figures 1-6(C) disclose a display panel (1), comprising: a substrate (7); a first organic layer (ground layer (8) comprising acrylic or epoxy resin) disposed on the substrate (7); a reflective layer (3) disposed on the first organic layer (8); 25a light transmissive layer (25/12) disposed on the reflective layer (3); and a light emitting device layer (4, 5, 6) disposed on the light transmissive layer (25/12); wherein the reflective layer (3) comprises a first surface adjacent to the first organic layer (8) and a second surface adjacent to the light transmissive layer (25/12), the second surface being a concave surface.  Id. ¶¶ 86-98 (method), 55-85 (device details).
Regarding claim 12, which depends from claim 11: Koike discloses that the first organic layer (8) comprises a first groove (9), and the reflective layer (3) is disposed in the first groove (9).  Id. ¶¶ 64, 65.
Regarding claim 14, which depends from claim 12: Koike discloses that a surface of the first groove (9) in contact with the reflective layer (3) is a first curved surface.  Id.
See id.
Regarding claim 19, which depends from claim 11: Koike discloses that the light transmissive layer (12) comprises one or composition of an inorganic oxide, an inorganic nitride, or an organic polymer.  Id. ¶ 67 (acrylic or epoxy resin).
Regarding claim 20, which depends from claim 11: Koike discloses that the reflective layer (3) is comprised of a semi-reflective or a total reflective material.  See id. ¶ 65.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koike, and further in view of Yoo, U.S. Pat. Pub. No. 2017/0294493, Figure 7, and Brown, WIPO Pat. Pub. No. WO 2004/055920, Figures 1(A)-1(B).





    PNG
    media_image7.png
    333
    447
    media_image7.png
    Greyscale

Brown, Figures 1(A)-1(B):

    PNG
    media_image8.png
    183
    610
    media_image8.png
    Greyscale

Regarding claim 3, which depends from claim 2: Koike discloses that a surface of the first groove (9) in contact with the reflective layer (3) is a first curved surface and that the grooves are hemispherical, see Koike specification ¶¶ 64, 65, 91, 92, but does not disclose that the predetermined device is a silicon wafer comprising regular spherical protrusions.

Brown Figures 1(A)-1(B) disclose the use of an embossing tool (2) to emboss a layer (1).  Brown specification, pages 5-8.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use an embossing tool to make the recesses in Koike because the modification would have involved a selection of a known device based on its suitability for its intended use.  Brown does not specifically disclose that the embossing tool is a silicon wafer.  However, this claim limitation is directed to the material of the tool, which applicants have not identified as being patentably significant.  Because the material of the tool is not patentably significant, the limitation is considered a patentably insignificant difference in materials.  Hotchkiss v. Greenwood, 52 U.S. 248 (1851). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koike, Yoo, and Brown, and further in view of Tsai, U.S. Pat. Pub. No. 2006/0028132.
Regarding claim 4, which depends from claim 3: The combination discloses that the step 20 comprises: forming a reflective layer (3) in the first groove (9), and the first surface and the second surface of the reflective layer (3) are paralleled to the first curved surface.  See Koike Figure 5(d).  Koike states that the reflective layer may be aluminum or silver.  Koike specification ¶ 65, 92.  The combination is silent as to the method used to form the reflective layer.
.

Allowable Subject Matter
Claims 5-9, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112(b) rejections and the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “the predetermined device is a silicon wafer comprising regular rectangular protrusions, and a surface of the first groove in contact with the reflective layer is a plane”, in combination with the remaining limitations of the claim.
With regard to claims 6 and 9: The claims have been found allowable due to their dependency from claim 5 above.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “the step S30 comprises: S301, hydrophobically modifying the reflective layer by plasma gas; and 5S302, forming the light transmissive layer on the reflective layer, wherein the light transmissive layer comprises a first convex surface 
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “wherein surfaces of the anode layer, the light emitting layer, and the cathode layer are parallel to [a] first convex surface [of the light transmissive layer, the first convex surface away from the reflective layer]”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “a surface of the first groove in contact with the reflective layer is a plane”, in combination with the remaining limitations of the claim.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “the light transmissive layer comprises a first convex surface away from the reflective layer”, in combination with the remaining limitations of the claim.
With regard to claims 17 and 18: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897